1 Cal. 3d 908 (1970)
464 P.2d 125
83 Cal. Rptr. 669
BILL CLINE, Plaintiff and Appellant,
v.
CREDIT BUREAU OF SANTA CLARA VALLEY et al., Defendants and Respondents.
Docket No. S.F. 22679.
Supreme Court of California. In Bank.
January 30, 1970.
COUNSEL
William F. McCabe, Stephen Z. Meyers and Lucy K. McCabe for Plaintiff and Appellant.
Dahl, Hefner, Stark & Marois and John D. Bessey for Defendants and Respondents.


*909 MEMORANDUM CASE

OPINION
BURKE, J.
This case also involves the validity of California's prejudgment wage garnishment procedure. In plaintiff's complaint (amended) seeking declaratory and injunctive relief, he alleges that in an action filed against him seeking to recover some $295 allegedly owing, attachment of his wages at his place of employment was threatened in order to coerce him into paying; that if the wages are attached plaintiff and his family will be forced to exist at an income level below the minimum subsistence income necessary to support plaintiff's family, all before plaintiff has had an opportunity to be heard on the merits of the claims against him. Plaintiff prays judgment declaring California's prejudgment wage garnishment law unconstitutional; he also seeks prohibition and injunctive relief against issuance of an attachment writ. The trial court dismissed plaintiff's complaint on the ground that it failed to state a cause of action, and this appeal by plaintiff followed.
Thereafter Sniadach v. Family Finance Corp., 395 U.S. 337 [23 L. Ed. 2d 349, 89 S. Ct. 1820], was decided by the United States Supreme Court. As concluded in McCallop v. Carberry, ante, p. 903 [83 Cal. Rptr. 666, 464 P.2d 122], the prejudgment wage garnishment procedure attacked by plaintiff must be ruled invalid under the rationale of Sniadach. Accordingly, the judgment appealed from is reversed.
Traynor, C.J., McComb, J., Peters, J., Tobriner, J., Mosk, J., and Sullivan, J., concurred.